Citation Nr: 1223362	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-32 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for pleural plaques, claimed as asbestosis related condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran



ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to December 1951. He passed away in October 2011. The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a January 2012 administrative decision, the Appellant was determined to be the eligible claimant for substitution in the Veteran's appeal.

The Veteran and the Appellant testified before the undersigned Veterans Law Judge in October 2010.  A copy of the transcript is of record.  

Most recently, in January 2011, the Board remanded the issue on appeal.  Pursuant to the January 2011 Remand, the RO was instructed to obtain a VA opinion to determine whether the Veteran's DLCO and FVC scores were at least as likely as not attributable to the Veteran's service-connected pleural plaques and whether the Veteran's pulmonary hypertension was at least as likely as not attributable to the Veteran's service-connected pleural plaques.  The Board finds that the requested development has been completed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran died in October 2011 during the pendency of this appeal, and his widow filed a timely request to be substituted as the Appellant in his place.

2.  The preponderance of the evidence reflects that the Veteran's service-connected pleural plaques claimed as asbestosis related condition are essentially asymptomatic, with all pulmonary symptoms shown by the competent medical evidence to be due to his non-service connected lung disorders, to include thoractomy with surgical adhesions and chronic obstructive pulmonary disease (COPD).


CONCLUSION OF LAW

The criteria for a compensable rating for pleural plaques, claimed as asbestosis related condition, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.97, Diagnostic Codes (DCs) 6899-6833 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide a claimant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Here, the increased rating claim arises from the disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

A review of the record shows that the Veteran died in October 2011.  Prior to his death, he had a pending claim for entitlement to a compensable disability rating for pleural plaques.  Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, 'If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.'  38 U.S.C.A. § 5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  As noted in the Introduction, in January 2012, the RO granted the Appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.

The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 [76 Fed. Reg. 8666-8674 (February 15, 2011)], provide that if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  Here, proper notice was sent to the Veteran, thus additional notice is not required for the Appellant.

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal. The Veteran's service treatment records and VA and private treatment records have been associated with the claims file. The Veteran was afforded VA examinations in December 2007 (February 2008 Addendum) and April 2011 (August 2011 Addendum).  The most recent examination and opinion were performed for the express purpose of determining which respiratory symptomatology could be attributed to the Veteran's service-connected pleural plaques.  The Board notes that the VA examiners throughout the appeal personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.  

In October 2010, the Veteran and the Appellant were provided an opportunity to testify during the hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Board VLJ who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2010 BVA hearing, the undersigned VLJ identified the issue on appeal.  See BVA Hearing Transcript (T.) at 2.  The symptoms of his respiratory disorder was discussed.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the record was held open so that the Veteran could submit additional evidence.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board notes that records in the claims file indicate that the Veteran was in receipt of benefits from the Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, a May 2008 inquiry through the SSA shows that the Veteran was in receipt of Supplemental Security Income (SSI) based on age and not Social Security Disability Income (SSDI).  Moreover, neither the Veteran, nor the Appellant identified any SSA records that would be relevant to this claim.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to this claim.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As noted in the January 2011 BVA remand, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In the instant case, the holding of Rice is inapplicable.  Although the evidence of record clearly shows that the Veteran was unemployed since approximately 1985, the evidence of record reflects that this was because of eligibility by age or duration of work.  The Veteran testified at his BVA hearing that he retired due to length of time at work, not due to disability.  See BVA T. at 8-9.  Further, it has not been alleged that he was rendered unemployable because of his service-connected pleural plaques, which was his only service-connected disability.  Consideration of TDIU is not deemed warranted. 

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  


Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

At the outset, the Board notes that the Appellant is appealing the initial disability rating assigned for the Veteran's pleural plaques.  As such, the claim requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The RO granted service connection for pleural plaques, claimed as asbestosis related condition, in a February 2008 rating decision.  A noncompensable rating was assigned. The Veteran's pleural plaques are evaluated under C.F.R. § 4.97, Diagnostic Codes (DCs) 6899-6833 (2011).

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other. Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.96(a) (2011).

Under Diagnostic Code 6833, asbestosis is to be rated under the General Rating Formula for Interstitial Lung Disease.  This Formula states that a 10 percent evaluation is warranted for FVC (Forced Vital Capacity) of 75- to 80-percent predicted value, or; DLCO (Diffusion of the Lung for Carbon Monoxide) by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.  A 30 percent evaluation is warranted for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65- percent predicted.  A 60 percent evaluation is warranted for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

Based on a review of the record, the Board finds that a compensable rating for pleural plaques is not warranted.  An April 2007 VA treatment record noted mild to moderate pulmonary hypertension.  The Veteran underwent a December 2007 VA examination.  Pulmonary function testing (PFT) reflected an FVC of 90% and a DLCO of 41%.  On its face, the DLCO score would support the assignment of a 60 percent rating.  However, in a February 2008 addendum opinion, the VA examiner indicated that pulmonary function tests were related to the Veteran's nonservice-connected severe bullous COPD.  The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  As no rationale was provided, this opinion is given limited probative weight. 

A March 2008 VA treatment record noted pulmonary hypertension from a combination of "Aortic stenosis, COPD, etc."  An April 2008 VA treatment record once again noted a diagnosis of pulmonary hypertension.  PFT testing in October 2010, by a private treating physician, reflected an FVC of 86 and DLCO of 51%.  An October 2010 private treatment record noted that the treating physician was not sure how much of the Veteran's current dyspnea was related to the COPD and emphysema and how much to his aortic stenosis and pulmonary hypertension, and how much to the underlying lung fibrosis and asbestosis.  It was noted that the reduced diffusion capacity may be from previous significant emphysema changes but may have a component of fibrosis that has now developed.  The physician noted that the Veteran's pulmonary hypertension could also contribute to the reduced DLCO.  The Veteran was diagnosed with dyspnea, emphysema, COPD, asbestos exposure and calcified pleural plaques. 

In November 2010, the Veteran was evaluated by another private physician at the University of South Florida College of Medicine, Pulmonary Office.  He noted that the Veteran had been exposed to asbestos while in the Navy and that he also had been a smoker.  He indicated that the Veteran had a history of spontaneous pneumothorax, with surgery in 1955.  He reflected that the Veteran had severe pneumonia back in 1947.  

The physician indicated that the Veteran had mild obstructive ventilary defect and reduced diffusing capacity on pulmonary function testing and on CT scan had calcified pleural plaques.  He stated that it was clear that the Veteran had emphysema which would account for the pulmonary function changes, etc. with low FEV1 and FEV1/FVC ratio and diffusing capacity.  However, he noted that it would also be possible that rales were related to this.  He indicated that because the Veteran had asbestos exposure and pleural plaques it was possible that the rales and the low diffusing capacity could also be due to some mild concomitant asbestosis.  He noted that without a lung biopsy it would be impossible to state whether he had just emphysema or whether he could have some mild asbestosis as well.  The private physician stated there did not seem to be clinical evidence of pulmonary hypertension. 

Both the October 2010 and November 2010 private treating physicians' opinions, which attempt to relate the Veteran's respiratory manifestations to his service-connected pleural plaques, are speculative in nature.  Those physicians, respectively, used the terms "could" and "possible" in providing there nexus opinions.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The case was remanded in January 2011 to afford the Veteran a VA examination and opinion which would address the manifestations of his service-connected disorder.  The Court has held that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The April 2011 VA examination reflected a DLCO of 46, and FVC of 91.  The Veteran was diagnosed with COPD and mild restrictive impairments and reduced DLCO, FVC.  A problem associated with the diagnosis was pleural plaques.  The VA examiner opined that it was less as likely as not that the Veteran's DLCO and FVC scores were caused by or a result of the Veteran's service-connected pleural plaques.  The VA examiner considered that the Veteran's private and VAMC records documented diagnosis and treatment for COPD, pulmonary hypertension and abnormal PFTs (FVC and DLCO) and the October and November 2010 private treating physicians' opinions.  She additionally considered the internet research and medical journal information cited in the C-file and noted they were not pertinent to and supportive of the Veteran's claim.  

The VA examiner indicated that up to date medical literature reflects that in asbestosis, PFTs demonstrated reduced lung volumes (particularly the vital capacity and total lung capacity), diminished DLCO, decreased pulmonary compliance, and absence of airflow obstruction (which is noted to be moderate for this Veteran's PFTs).  She indicated that the literature further states that the earliest physiologic abnormalities are reduction in the DLCO and pulmonary compliance.  The VA examiner added that the literature reflects that airway obstruction (when noted) shows concomitant exposure to cigarette smoke, which she noted the Veteran had admitted to a 35 pack a year smoking history.  The VA examiner further stated that the up to date medical literature notes that in patients with asbestosis chest radiologic studies will reveal small bilateral parenchymal opacities with a multinodular or reticular pattern and CT studies will reveal basilar and dorsal lung parenchymal fibrosis.  The VA examiner stated that "unfortunately, none of the radiologic studies done on this [V]eteran reveal the listed characteristic findings consistent with asbestosis."  She opined that therefore the Veteran did not meet the criteria for asbestosis; and, that the only finding is pleural plaques which are consistent with asbestos exposure, she stated that pleural plaquing is not recognized as a source for abnormal PFTs. 

The VA examiner additionally opined that it was less likely as not that the Veteran's pulmonary hypertension was caused by or a result of the Veteran's service-connected pleural plaques.  She noted that service treatment records were silent for the claimed condition.  She reflected that private and VA medical records documented a diagnosis and treatment for pleural plaques, COPD, and pulmonary hypertension with noted abnormal PFTs including decreased FVC and DLCO.  

The examiner stated that the medical literature notes that the primary cause of pulmonary hypertension is increased pulmonary vascular resistance and that increased pulmonary vascular resistance may be due to "conditions associated with occlusive vasculopathy of the small pulmonary arteries and arterioles (not pertinent to this Veteran), conditions that decrease the area of pulmonary vascular bed such as pulmonary emboli, interstitial lung disease (not pertinent to Veteran), or conditions that induce hypoxic vasoconstriction such as COPD (pertinent to this Veteran)."  The VA examiner also stated that other conditions that may cause pulmonary hypertension include increased flow thorough pulmonary vasculature (congenital heart defects or liver cirrhosis) and increased pulmonary venous pressure (mitral valve disease, left ventricular systolic or diastolic dysfunction, constrictive pericarditis, pulmonary venous obstruction) and neither of these two causes is pertinent to the Veteran.  She noted that the Veteran did not have any of the three cited conditions causing increased pulmonary vascular resistance that are associated with causing pulmonary hypertension, therefore it was less as likely as not that the Veteran's pleural plaques are the causal agent for his pulmonary hypertension. 

The Veteran was seen by a private physician in June 2011. He was diagnosed with COPD/restrictive lung disease with clinical evidence of pulmonary fibrosis with scattered rales on exam and CT scan evidence suggestive of asbestos exposure.  The private treating physician noted that the Veteran's findings were in keeping with underlying COPD as well as pulmonary fibrosis presumably from asbestos exposure when he was in the service.  

The May 2011 VA examiner once again reviewed the Veteran's file in August 2011 to consider the added June 2011 private evaluation.  She noted that it was less likely as not that the Veteran's DLCO and FVC were caused by or a result of the Veteran's service-connected pleural plaques.  She stated that the June 2011 treatment record confirmed a diagnosis as listed and also noted a history of right thoracotomy for emphysematous blebs.   She also noted that the Veteran's medical history included a prior pulmonary surgery (thoractomy with surgical adhesions) in 1955 due to right sided spontaneous pneumothorax.  She indicated that pleural plaques are not medically recognized as a restrictive pulmonary disease, but a finding on radiologic studies suggestive of asbestos exposure.  She opined that since pleural plaques are not a restrictive lung disease, they cannot produce changes in PFTs, especially those affecting DLCO and FVC.  She noted that the changes in DLCO and FVC were more likely due to the Veteran's prior right thoracotomy with surgical adhesions, and the Veteran's COPD. 

The August 2011 VA opinion once again provides a negative opinion regarding the relationship between the Veteran's service-connected pleural plaques and his pulmonary hypertension.  The examiner clearly stated that pleural plaques are not medically recognized as a restrictive pulmonary disease, but a finding on radiologic studies suggestive of asbestos exposure.  The VA examiner considered the Veteran's history of a right thoractomy with surgical adhesion in 1955 and High Resolution Computed Tomography (HRCT) done in October 2010.  She noted that the HRCT reflected extensive emphysematous disease throughout both lung fields and focal pleural plaques in LUL, BLL, and lung bases and chronic interstitial parenchymal disease in the posterior right lower lobe (site of prior thoractomy with surgical adhesion).  The VA examiner reiterated that pleural plaques are not recognized as restrictive lung disease.  She noted that the medical literature recognizes causes of pulmonary hypertension such as lung disease or hypoxemia, COPD, pulmonary diseases with mixed restrictive and obstructive disease, sleep disordered breathing, alveolar hypoventilation and other causes of hypoxemia.  She noted that pulmonary plaques are not listed as a causal relationship for pulmonary hypertension. 

A September 2011 CT Chest without contrast reflected a large left pneumothorax with significant collapse of the left upper and left lower lobes.  Extensive bullous and emphysematous changes were seen throughout the bilateral lungs, most significant within the upper lobes.  There was a small amount of intermittent density fluid within the left lung base and calcified plaques were seen within the region of the posterior bilateral lower lobes.  Subpleural bands were also noted within the right lower lobe.  The impression portion of the report noted that bilateral calcified pleural plaques and subplueral bands in the right lower lobe "could" be related to asbestos related interstitial lung disease.  As noted above, service connection may not be based on resort to speculation or remote possibility, this opinion regarding the relationship between the Veteran's pleural plaques and asbestos related interstitial lung disease is speculative in nature and is afforded little probative value. 

The Veteran's death certificate lists his cause of death as being blunt impact to torso with rib fractures and pneumothorax.  He fell from a standing height.  Other significant conditions contributing to death but not resulting in the underlying cause of death were noted as pulmonary emphysema, pleural asbestosis, and arteriosclerotic and hypertensive cardiovascular.  An autopsy was not completed. 

The Board is well aware of the fact that various treatment records reflect that the Veteran was diagnosed with pulmonary hypertension, which would warrant a 100 percent disability rating.  Moreover, as noted, December 2007 VA examination PFT testing reflected a DLCO of 41%, which falls within the realm of a 60 percent rating, under the applicable criteria.  An April 2008 VA also reflected a DLCOunc of 51 % which falls within a 60 percent rating.  The April 2011 VA examination reflected a DLCO of 46 which again falls within the parameters of a 60 percent disability rating.  That being said, in this case, the competent medical evidence has shown that all of the Veteran's symptomatology, to include the results shown on his PFTs in the above noted VA examinations, as well as the PFT findings shown elsewhere in the medical evidence, were solely the result of his nonservice-connected lung disorders (COPD and prior right thoractomy with surgical adhesions).  This is explicitly stated in the April 2011 and August 2011 VA medical opinions which are supported by thorough rationale. 

There is no competent medical evidence to contradict the opinions given in the above cited VA examination reports, which essentially show that he had no active symptoms referable to his pleural plaques.  Opinions relating his symptomatology to his service-connected disorder are speculative in nature or are not supported by adequate rationale.  While the Appellant may believe that the Veteran's symptoms were due to the service-connected disorder, the Appellant is not shown to be competent to provide such an opinion that requires medical expertise. 

Recognition is given to various internet and journal articles submitted by the Appellant/Veteran in an attempt to support why his symptomatology was associated with his service-connected pleural plaques, and therefore warrants a higher rating.  Significantly, the submitted information does not speak to the specifics of this case.  The articles are not accompanied by any medical opinion linking the Veteran's DLCO scores or pulmonary hypertension to his service-connected pleural plaques. The Board finds the articles are of low probative value.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).   

The Board has also considered a prior Board decision submitted by the Veteran to support his claim.  The decision discusses medical literature that essentially says that asbestos related exposure can have an adverse affect on pulmonary function.   Nevertheless, the Board notes that prior Board decisions are nonprecedential.  See 38 C.F.R. § 20.1303 (2011).  Further, of note, the submitted Board decision was authored in April 1997, over 15 years ago.  When the Veteran's case was reviewed by the April/August 2011 VA examiner, and considered with the most recent and up to date medical literature, the VA examiner determined that the Veteran's service-connected pleural plaques were not responsible for symptomatology associated with a higher disability rating.  Indeed, the VA examiner considered this evidence and found it inapplicable to the facts of the Veteran's case (disability picture).

In sum, the preponderance of the competent evidence shows the Veteran's service connected pleural plaques were completely asymptomatic, and that even the compensable criteria under Diagnostic Code 6833 would not be met.  All the symptoms shown have been attributed to the non-service connected COPD and right sided thoracotomy with surgical adhesions.  Because this is a case where the medical evidence clearly demonstrates that all symptoms are due to the nonservice- connected disorders, and the Veteran's service-connected pleural plaques were essentially asymptomatic, the Board finds that there is no need to attribute any pulmonary symptoms shown to the service- connected pleural plauqes.  See Mittleider, supra.

There is also no need to consider the applicability of staged ratings, where the evidence reflects that over the course of the appeal the Veteran's pleural plaques are shown to be asymptomatic.

The Board has also considered the statements of the Appellant and the Veteran that his disability was worse than rated.  The Appellant/Veteran asserted that his various symptomatology were manifestations of his service-connected pleural plaques. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").



In this case, the Appellant/Veteran are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  However, neither are competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's service-connected pleural plaques -has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a compensable rating is not warranted for the Veteran's service-connected pleural plaques. 

The Board has also considered whether the Veteran was entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's symptoms from the service-connected pleural plaques were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a compensable rating is not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's pleural plaques included exceptional factors.  

Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable disability rating for pleural plaques claimed as asbestosis related condition is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


